EXHIBIT 10.29

 

 

NON-QUALIFIED STOCK OPTION AGREEMENT

FOR NON-EMPLOYEE DIRECTORS

 

UNDER THE HARVARD BIOSCIENCE, INC.

2000 STOCK OPTION AND INCENTIVE PLAN

 

Name of Optionee: 

No. of Option Shares: 

Option Exercise Price per Share: 

Grant Date: 

Expiration Date: 

 

                Pursuant to the Harvard Bioscience, Inc., 2000 Stock Option and
Incentive Plan (the “Plan”) as amended through the date hereof, Harvard
Bioscience, Inc., (the “Company”) hereby grants to the Optionee named above, who
is a Director of the Company but is not an employee of the Company, an option
(the “Stock Option”) to purchase on or prior to the Expiration Date specified
above all or part of the number of shares of Common Stock, par value $.01 per
share (the “Stock”) of the Company specified above at the Option Exercise Price
per Share specified above subject to the terms and conditions set forth herein
and in the Plan.


1.             VESTING.  NO PORTION OF THE STOCK OPTION MAY BE EXERCISED UNTIL
THIS STOCK OPTION SHALL HAVE VESTED.  EXCEPT AS SET FORTH BELOW, THIS STOCK
OPTION SHALL BE VESTED AND EXERCISABLE AS TO          SHARES ON THE FIRST
ANNIVERSARY OF THE GRANT DATE, VESTED AND EXERCISABLE AS TO             SHARES
ON THE SECOND ANNIVERSARY OF THE GRANT DATE AND VESTED AND EXERCISABLE AS
TO           SHARES ON THE THIRD ANNIVERSARY OF THE GRANT DATE.

                In the event of the termination of the Optionee’s service as a
director of the Company because of Disability (as defined below) or death, this
Stock Option shall become immediately vested and exercisable in full, whether or
not vested and exercisable at such time.  Once vested, this Stock Option shall
continue to be exercisable at any time or times prior to the close of business
on the Expiration Date, subject to the provisions hereof and of the Plan.  The
term “Disability” shall mean that condition described in Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended (the “Code”).  In the event of a
dispute, the determination of Disability will be made by the Administrator (as
defined in Section 2(a) of the Plan) in good faith and with the advice of a
physician competent in the area to which such Disability relates.

Upon the consummation of a Sale Event (as defined in the Plan) or occurrence of
a Change of Control (as defined in the Plan), in either case, following the
grant date of this Stock Option, this Stock Option shall become fully vested and
exercisable with respect to all of the

 

 

--------------------------------------------------------------------------------


 

Option Shares as of the effective time of the Sale Event or the occurrence of
the Change of Control, respectively.

 


2.             EXERCISE OF STOCK OPTION.


(A)           THE OPTIONEE MAY EXERCISE THIS OPTION ONLY IN THE FOLLOWING
MANNER:  FROM TIME TO TIME ON OR PRIOR TO THE EXPIRATION DATE OF THIS OPTION,
THE OPTIONEE MAY GIVE WRITTEN NOTICE TO THE COMPANY OF HIS OR HER ELECTION TO
PURCHASE SOME OR ALL OF THE VESTED OPTION SHARES PURCHASABLE AT THE TIME OF SUCH
NOTICE.  THIS NOTICE SHALL SPECIFY THE NUMBER OF OPTION SHARES TO BE PURCHASED.

                Payment of the purchase price for the Option Shares may be made
by one or more of the following methods:  (i) in cash, by certified or bank
check or other instrument acceptable to the Administrator; (ii) in the form of
shares of Stock that are not then subject to restrictions under any Company plan
and that have been held by the Optionee for at least six months; (iii) by the
Optionee delivering to the Company a properly executed exercise notice together
with irrevocable instructions to a broker to promptly deliver to the Company
cash or a check payable and acceptable to the Company to pay the option purchase
price, provided that in the event the Optionee chooses to pay the option
purchase price as so provided, the Optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Administrator shall prescribe as a condition of such payment procedure;
or (iv) a combination of (i), (ii) and (iii) above.  Payment instruments will be
received subject to collection.

                The delivery of certificates representing the Option Shares will
be contingent upon the Company’s receipt from the Optionee of full payment for
the Option Shares, as set forth above and any agreement, statement or other
evidence that the Company may require to satisfy itself that the issuance of
Stock to be purchased pursuant to the exercise of Options under the Plan and any
subsequent resale of the shares of Stock will be in compliance with applicable
laws and regulations.


(B)           CERTIFICATES FOR SHARES OF STOCK PURCHASED UPON EXERCISE OF THIS
STOCK OPTION SHALL BE ISSUED AND DELIVERED TO THE OPTIONEE UPON COMPLIANCE TO
THE SATISFACTION OF THE ADMINISTRATOR WITH ALL REQUIREMENTS UNDER APPLICABLE
LAWS OR REGULATIONS IN CONNECTION WITH SUCH ISSUANCE AND WITH THE REQUIREMENTS
HEREOF AND OF THE PLAN.  THE DETERMINATION OF THE ADMINISTRATOR AS TO SUCH
COMPLIANCE SHALL BE FINAL AND BINDING ON THE OPTIONEE.  THE OPTIONEE SHALL NOT
BE DEEMED TO BE THE HOLDER OF THE SHARES SUBJECT TO THIS STOCK OPTION, OR TO
HAVE ANY OF THE RIGHTS OF A HOLDER, UNLESS AND UNTIL THIS STOCK OPTION SHALL
HAVE BEEN EXERCISED PURSUANT TO THE TERMS HEREOF, THE COMPANY SHALL HAVE ISSUED
AND DELIVERED THE SHARES TO THE OPTIONEE, AND THE OPTIONEE’S NAME SHALL HAVE
BEEN ENTERED AS THE STOCKHOLDER OF RECORD ON THE BOOKS OF THE COMPANY. 
THEREUPON, THE OPTIONEE SHALL HAVE FULL VOTING, DIVIDEND AND OTHER OWNERSHIP
RIGHTS WITH RESPECT TO SUCH SHARES OF STOCK.


(C)           NOTWITHSTANDING ANY OTHER PROVISION HEREOF OR OF THE PLAN, NO
PORTION OF THIS STOCK OPTION SHALL BE EXERCISABLE AFTER THE EXPIRATION DATE
HEREOF.

 

2

--------------------------------------------------------------------------------


 


3.                                       TERMINATION AS DIRECTOR.  IF THE
OPTIONEE CEASES TO BE A DIRECTOR OF THE COMPANY, THE PERIOD WITHIN WHICH TO
EXERCISE THE STOCK OPTION MAY BE SUBJECT TO EARLIER TERMINATION AS SET FORTH
BELOW.


(A)           TERMINATION BY REASON OF DEATH.  IF THE OPTIONEE CEASES TO BE A
DIRECTOR BY REASON OF DEATH, ANY STOCK OPTION HELD BY THE OPTIONEE MAY BE
EXERCISED BY HIS OR HER LEGAL REPRESENTATIVE OR LEGATEE FOR A PERIOD OF TWELVE
(12) MONTHS FROM THE DATE OF DEATH OR UNTIL THE EXPIRATION DATE, IF EARLIER.


(B)           OTHER TERMINATION.  IF THE OPTIONEE CEASES TO BE A DIRECTOR FOR
ANY REASON OTHER THAN DEATH, ANY STOCK OPTION HELD BY THE OPTIONEE MAY BE
EXERCISED TO THE EXTENT EXERCISABLE ON THE DATE OPTIONEE CEASES TO BE A DIRECTOR
FOR A PERIOD OF THREE (3) MONTHS FROM THE DATE OF TERMINATION OR UNTIL THE
EXPIRATION DATE, IF EARLIER.


4.                                       INCORPORATION OF PLAN.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THIS STOCK OPTION SHALL BE SUBJECT TO AND
GOVERNED BY ALL THE TERMS AND CONDITIONS OF THE PLAN.  CAPITALIZED TERMS IN THIS
AGREEMENT SHALL HAVE THE MEANING SPECIFIED IN THE PLAN, UNLESS A DIFFERENT
MEANING IS SPECIFIED HEREIN.


5.                                       TRANSFERABILITY.  THIS AGREEMENT IS
PERSONAL TO THE OPTIONEE, IS NON-ASSIGNABLE AND IS NOT TRANSFERABLE IN ANY
MANNER, BY OPERATION OF LAW OR OTHERWISE, OTHER THAN BY WILL OR THE LAWS OF
DESCENT AND DISTRIBUTION.  THIS STOCK OPTION IS EXERCISABLE, DURING THE
OPTIONEE’S LIFETIME, ONLY THE OPTIONEE, AND THEREAFTER, ONLY BY THE OPTIONEE’S
LEGAL REPRESENTATIVE OR LEGATEE.


6.                                       MISCELLANEOUS


(A)     NOTICE HEREUNDER SHALL BE GIVEN TO THE COMPANY AT ITS PRINCIPAL PLACE OF
BUSINESS, AND SHALL BE GIVEN TO THE OPTIONEE AT THE ADDRESS SET FORTH BELOW, OR
IN EITHER CASE AT SUCH OTHER ADDRESS AS ONE PARTY SUBSEQUENTLY FURNISH TO THE
OTHER PARTY IN WRITING.


(B)     THIS STOCK OPTION DOES NOT CONFER UPON THE OPTIONEE ANY RIGHTS WITH
RESPECT TO CONTINUANCE AS A DIRECTOR.


(C)     PURSUANT TO SECTION 15 OF THE PLAN, THE ADMINISTRATOR MAY AT ANY TIME
AMEND OR CANCEL ANY OUTSTANDING PORTION OF THIS STOCK OPTION, BUT NO SUCH ACTION
MAY BE TAKEN WHICH ADVERSELY AFFECTS THE OPTIONEE’S RIGHTS UNDER THIS AGREEMENT
WITHOUT THE OPTIONEE’S CONSENT.

 

 

HARVARD BIOSCIENCE, INC.

 

 

 

 

By:

 

 

Name:  Bryce Chicoyne

 

Title:  Chief Financial Officer

 

 

3

--------------------------------------------------------------------------------


 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated:

 

 

 

 

 

Optionee’s Signature

 

 

 

 

 

Optionee’s name and address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------